

116 HR 6438 IH: To allow 2020 recovery rebates to be made on the basis of an individual’s taxpayer identification number.
U.S. House of Representatives
2020-04-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6438IN THE HOUSE OF REPRESENTATIVESApril 3, 2020Mr. Correa (for himself, Ms. Judy Chu of California, Mr. Grijalva, Mr. Castro of Texas, Mr. Cárdenas, Mr. Vela, Ms. Pingree, Ms. Wilson of Florida, Ms. Velázquez, Mr. García of Illinois, Ms. Moore, Ms. Schakowsky, Mr. Espaillat, Mrs. Napolitano, Mr. Lowenthal, Ms. Titus, Ms. Speier, Ms. Barragán, Mr. Cisneros, Mr. Cox of California, Ms. Ocasio-Cortez, Mr. Deutch, Ms. Garcia of Texas, Ms. Clarke of New York, Mr. McGovern, Mrs. Watson Coleman, Ms. Norton, Ms. Tlaib, Ms. Meng, Mr. Pocan, Ms. Clark of Massachusetts, Ms. Escobar, Mr. Gomez, Mr. Serrano, Ms. Omar, Mr. Panetta, Mr. Veasey, Mr. Danny K. Davis of Illinois, Mr. Gallego, Ms. Mucarsel-Powell, Ms. Lofgren, Mr. Connolly, Ms. Roybal-Allard, Mr. Sires, Mr. Pallone, Mr. Soto, Mr. Hastings, Mr. Raskin, Mr. Doggett, Ms. Brownley of California, and Ms. Bonamici) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo allow 2020 recovery rebates to be made on the basis of an individual’s taxpayer identification number.1.2020 recovery rebates permitted to be made on basis of individual’s taxpayer identification number(a)In generalSection 6428(g)(2)(A) of the Internal Revenue Code of 1986, as added by Public Law 116–136, is amended by inserting or a TIN before the period at the end.(b)Effective dateThe amendment made by this section shall take effect as if included in section 2201(a) of division A of Public Law 116–136.